Title: From Thomas Jefferson to Robert Smith, 7 August 1805
From: Jefferson, Thomas
To: Smith, Robert


                  
                     Dear Sir 
                     
                     Monticello Aug. 7. 05.
                  
                  The communications from the Mediterranean recieved from your department, I have inclosed to mr Madison with a request to return them to you after perusal. they place the understanding of Commodore Barron on a much higher shelf than I had before done. tho’ Eaton has surmounted considerable difficulties, the talents and influence of the ex-Bashaw, still unknown, can alone decide the utility of his co-operation.
                  I have desired mr Madison to communicate to you the papers from Spain, and to confer with you generally on the subject. possessing the first outlines of opinion from the several heads of department, I shall be able to see their general tendency, and to form from them certain points or questions to be proposed again for their ultimate opinions. one question will certainly be whether we shall not immediately propose a Provisional alliance with England, to depend on the simple event of our being or not being at war with Spain. to give this question a chance of success, she must not suppose us committed with Spain on that subject. we must represent ourselves as perfectly free & undecided on that question. I have not yet myself seen some important parts of the communications. Accept affectionate salutations.
                  
                     Th: Jefferson 
                     
                  
               